      6:19-cr-00328-BHH        Date Filed 07/17/19      Entry Number 67       Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                            GREENVILLE, SOUTH CAROLINA


UNITED STATES OF AMERICA )                          CR. NO. 6:19-328
                         )
            -vs-         )                          MOTION FOR BOND REDUCTION
                         )
SKIP J. WATSON           )


                Now comes the defendant, Skip Watson, through his attorney, and respectfully

moves this Court to set a bond and release him upon such surety as the Court requires.

                Defendant was arraigned on April 23, 2019, and charged with Conspiracy to

Defraud the United States and two related charges. Defendant agreed to be detained pending the

satisfaction of his state bond. Defendant has posted bond in Greenville County and all

Spartanburg County charges appear to have been Nolle Prosequi. Upon the state charges being

resolved the Defendant requested a bond hearing. On June 12, 2019, a bond hearing was held

and the court order Defendant’s bond to be set at $100,000.00 secured. The Defendant requests

that his $100,000.00 secured bond be lowered to $25,000.00 unsecured.

       The Defendant requests a $25,000.00 unsecured bond. The government and the probation

office advised Counsel that they are opposed to any change in the Defendant’s bond.

                                     Respectfully submitted,


                              By:    s/James B. Loggins
                                     James Barlow Loggins, Assistant Federal Public Defender
                                     75 Beattie Place, Suite 950
                                     Greenville, South Carolina 29601
                                     (864) 235-8714

July 17, 2019

Greenville, South Carolina
